Ray, J., Concurring'.
-In this case I concur in the result. In the perpetration or attempt to perpetrate a robbery, wilfulness, deliberation, and premeditation are necessarily implied, both at common law and under the statute; and where, as in this case, the killing is that of the person robbed, or attempted to be robbed, the offence is necessarily murder in the first degree; but whether there may or may not be a killing, collateral to the robbery, that is, of some person, other than the party robbed, or attempted to be robbed, is not now before us, and I see no necessity in this case, to pass upon that question or the effect thereof, and, therefore, express no opinion upon it.